DETAILED ACTION
This Office Action is in response to an 2nd Non-Final, filed on 09/29/2022. Claims 13-33 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The Applicant’s Claim Amendments that were received on 09/29/2022 is persuasive for correcting the following informalities:
Resolving the use of trademark name “Wi-Fi ®” by amending claims 32-33 to indicate “wi-fi”, were “wi-fi” is supported by the provided lexicon of wire local area network in ¶[0004]. 

The claim objection cited in the last office action (mailed on 07/20/2022) is withdrawn.


Response to Remarks and Claim Amendments
Applicant's Claim Amendments (filed 09/29/2022) with respect to the 103 rejection of independent claim 13 is persuasive due to further defining the following limitation structure:
“Where the functional module has a width that is less than or equal to the width of the bridge member”.
Claim 13 and the objections and rejections of the claims dependent on claim 13 cited in the last Office Action (mailed 07/20/2022) are withdrawn.

Applicant's Claim Amendments (filed 09/29/2022) with respect to the 102 rejection of independent claim 27 is persuasive due to further defining the following limitation of a method of reconfiguring a modular electrical fieldbus assembly:
“Installing the functional module in place of the removed bridge member, the functional module spanning and electrically and mechanically connecting two adjacent modules together”.
 “The two adjacent modules include an I/O module, and where the functional module includes at least one non-volatile memory or wi-fi transmitting and receiving device”.

Claim 27 and the objections and rejections of the claims dependent on claim 27 cited in the last Office Action (mailed 07/20/2022) are withdrawn.

Independent claim 30 in the Applicant’s Claim Amendments (filed 09/29/2022) has been fully considered and is allowable due to the limitations of objected claim 30 and all of the necessary limitations of base claim 27. Claim 30 defines the following limitation of a method of reconfiguring a modular electrical fieldbus assembly:
“Installing the functional module in place of the removed bridge member, the functional module spanning and electrically and mechanically connecting two adjacent modules together”.
“The functional module that includes at least one wi-fi transmitting and receiving device”.

Nevertheless, Applicant's Claim Amendments (filed on 09/29/2022) with respect to independent claims 22 and 32 are moot in view of the new ground(s) of third Non-Final rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrice et al. (FR2776844A3 and Fabrice hereinafter), as evidence by NPL "Fieldbus control platforms_pages 1-2_Feb 2016" (NPL "Fieldbus" hereinafter), in view of Rose et al. (US 2016/0170922 A1 and Rose hereinafter).
Regarding claim 22, Fabrice discloses a modular electrical fieldbus assembly (items 10, 40, 42, 16, 34 of Figs. 1_5 and claims 1_3 & lines 51-52_97_121-123 from Espacenet Translation shows and indicates modular electrical fieldbus assembly 10 {electrical connector comprised of modules 16-34 interlocking through interlocking means 40 & 42, where electrical connector 10 provides a fieldbus functionality to communicate with input devices shown in Fig. 5, as evidence by NPL "Fieldbus"}) comprising: a first module and a second module juxtaposed against each other and having opposing sides with complementary shaped sections to interlock together along a plane (items 18, 20, 22, 12 of Figs. 1_5 and claims 1_3 & lines 63-68_82-89_121-123 from Espacenet Translation shows and indicates that modular electrical fieldbus assembly 10  has first module 18 {module 18 forming base 12} and second module 20 {module 20 forming base 12} that are juxtaposed against each other and has side 40 of first module 18 opposing side 42 of second module 20 with complementary shaped sections 40_42 to interlock together through interlocking means 40 & 42 along the plane shown in Fig. 1); a modular member mountable on said first and second modules directly in front of said complementary shaped sections to fasten and connect said modules together in a direction perpendicular to said plane (items 14, 28, 32 of Figs. 1_5 and claim 1 & lines 53-54_63-65_74-76_99-100 from Espacenet Translation shows and indicates that modular electrical fieldbus assembly 10 has modular member 14 {plug 14 comprised of modules 28 to 32} mountable on the first module 18 and second module 20 directly in front of the complementary shaped sections 40_42 to fasten and connect modules 18 & 20 together in a direction perpendicular to the plane); said modules and said modular member having complementary electrical fittings to electrically connect modules together through said modular member (item EM of Fig. 1 & item EF of Fig. 3 and lines 66-67 from Espacenet Translation shows and indicates where modules 18 & 20 and modular member 14 has complementary electrical fitting EM_EF {complementary male electrical contact EM connecting to complementary female electrical contact EF} to electrically connect modules 18 & 20 together with modular member 14 through modular member 14); and said modular member operably connected to said complementary electrical fittings (Figs. 1_3_5  and lines 53-54_63-67_74-76_99-100 from Espacenet Translation where modular member 14 is operably connected to complementary electrical fittings EM-EF).
Fabrice discloses the claimed invention except wherein said functional modular member including at least one non- volatile memory or wireless gateway.
Rose discloses wherein said functional modular member includes a non-volatile memory (items 10, 20 of Figs. 1-2 and ¶[0036] shows and indicates where functional modular member 10 {non-volatile memory integrated within connection module 10 is connected  the main module 20 to control the devices within the main module 20; where the main module 20 is able to access the contents of the non-volatile memory in connection module 10} includes non-volatile memory; therefore, the modular electrical fieldbus assembly of Fabrice will have a functional modular member that includes non-volatile memory by incorporating the functional module with non-volatile memory of Rose in the modular plug member of Fabrice to control the electrical devices, indicated by Fabrice in line 119, that is connected to the modules forming the base of Fabrice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein said functional modular member includes a non-volatile memory into the structure of Fabrice. One would have been motivated in the modular electrical fieldbus assembly of Fabrice and have the functional modular member include a non-volatile memory in order to control the electrical devices connected to the modular electrical fieldbus assembly, as indicated by Rose in ¶[0036], in the modular electrical fieldbus assembly of Fabrice.

Regarding claim 23, modified Fabrice discloses a modular electrical fieldbus assembly, wherein: said functional modular member includes the non-volatile memory (Fabrice: Figs. 1_5 and claim 3 & lines 51-53_63-65_74-76_97_121-123 from Espacenet Translation shows and indicates where modular electrical fieldbus assembly 10 has modular member 14; Rose: Figs. 1-2 and ¶[0036] shows and indicates where functional modular member 10 is comprised of non-volatile memory).

Regarding claim 25, modified Fabrice discloses a modular electrical fieldbus assembly, wherein: said functional modular member includes the wireless gateway (Fabrice: Figs. 1_5 and claim 3 & lines 51-53_63-65_74-76_97_121-123 from Espacenet Translation shows and indicates where modular electrical fieldbus assembly 10 has modular member 14; Rose: Figs. 1-2 and claim 15 and indicates where functional modular member 10 is comprised of a wireless network {connection module provides a wireless communication channel}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein functional modular member includes the wireless gateway into the structure of modified Fabrice. One would have been motivated in the modular electrical fieldbus assembly of modified Fabrice and have the functional modular member include a wireless gateway in order to provide a wireless communication channel that can be used to link a laptop computer or tablet to the modular electrical fieldbus assembly via the functional modular member for diagnostic or configuration purposes, as indicated by Rose in ¶[0019], in the modular electrical fieldbus assembly of modified Fabrice.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrice, as evidence by NPL "Fieldbus”, in view of Rose.
Regarding claim 32, Fabrice discloses a method of reconfiguring a modular electrical fieldbus assembly having a bank of modules mounted adjacent each other (items 10, 40, 42, 16, 34, 18, 20, 22, 12 of Figs. 1_5 and claims 1_3 & lines 51-52_63-68_82-89_97_121-123 from Espacenet Translation shows and indicates the method of reconfiguring modular electrical fieldbus assembly 10 {electrical connector comprised of modules 16-34 interlocking through interlocking means 40 & 42, where electrical connector 10 provides a fieldbus functionality to communicate with input devices shown in Fig. 5, as evidence by NPL "Fieldbus"} having bank of modules 18 & 20 {modules 18 and 20 forming base 12} mounted adjacent each other), and an end plate attached to one end of the bank of modules (item 16 of Figs. 1_5 and lines 70_99-100 from Espacenet Translation shows and indicates end plate 16 {end module} attached to one end of the bank of modules 18 & 20), the method comprising:  removing the end plate from the bank of modules (Figs. 1_5 and lines 51-52_63-68_70_82-89_99-100 from Espacenet Translation is understood to show and indicate that end plate 16 is removed from the bank of modules 18 & 20).
Fabrice discloses the claimed method except wherein installing a wi-fi module in place at the end.
Rose discloses wherein installing a wi-fi module in place at the end (items 10, 20 of Figs. 1-2 and ¶[0036] & claim 15 shows and indicates where the install wi-fi module 10 at the end of main module 20 {where the connection module 10 provides a wireless communication channel connected at the end of main module 20}; therefore, the method of reconfiguring a modular electrical fieldbus assembly of Fabrice will have the method that comprises removing the end plate from the bank of modules of Fabrice and installing the wi-fi module of Rose in place of the removed end plate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein installing a wi-fi module in place at the end into the method of Fabrice. One would have been motivated in the method of reconfiguring a modular electrical fieldbus assembly of Fabrice and install a wi-fi module in place at the end in order to provide a wireless communication channel that can be used to link a laptop computer or tablet to the modular electrical fieldbus assembly via the functional modular member for diagnostic or configuration purposes, as indicated by Rose in ¶[0019], in the method of reconfiguring a modular electrical fieldbus assembly of Fabrice.

Allowable Subject Matter
Claims 13-21 and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 13, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a modular electrical fieldbus assembly comprising: …wherein said functional module comprises at least one non-volatile memory or wi-fi transmitting and receiving device; and wherein said functional module has a width that is less than or equal to a width of said bridge member, as recited in combination in independent claim 13. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 13, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 14-21 are allowed.
Regarding independent claim 27, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a method of reconfiguring a modular electrical fieldbus assembly …and installing a functional module in place of the removed bridge member, the functional module spanning and electrically and mechanically connecting said two adjacent modules together, the two adjacent modules include an I/O module, the functional module including at least one non-volatile memory or wi-fi transmitting and receiving device, as recited in combination in independent claim 27. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 27, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 28-29 and 31 are allowed
Regarding independent claim 30, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a method of reconfiguring a modular electrical fieldbus assembly …and installing a functional module in place of the removed bridge member, the functional module spanning and electrically and mechanically connecting said two adjacent modules together, the functional module including at least one wi-fi transmitting and receiving device, as recited in combination in independent claim 30. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 30, it is believed to render the claim individually patentable.

Claims 24, 26, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 24, the primary reason for allowance is due to a modular electrical fieldbus assembly, wherein: said functional modular member includes an automatic recovery module, and the automatic recovery module includes the non-volatile memory.
Regarding claim 26, the primary reason for allowance is due to a modular electrical fieldbus assembly, wherein: said functional modular member is disposed in a gap in front of the recessed front faces between the main faces of the first and second modules to mechanically connect and affix to both of the first and second modules.
Regarding claim 32, the primary reason for allowance is due to a method of reconfiguring a modular electrical fieldbus assembly, wherein: said wi-fi module has a that is less than or equal to a width of the end plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847